Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Arguments
Applicant's arguments filed 02/04/2022 are moot in view of Takeuchi (JP S62-107897). 	

Double Patenting
The previous nonstatutory double patenting rejection is maintained.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,950,394 and claim 1 of the application 16/206358. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim limitations overlaps as shown in the following table.

    PNG
    media_image1.png
    271
    708
    media_image1.png
    Greyscale


Claim Objections
The previous claim objections are withdrawn.  

Claim Interpretation
The previous 35 U.S.C. 112(f) notification is withdrawn.

Claim Rejections - 35 USC § 112
The previous 35 U.S.C. 112(b) rejection is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-8, 13, 15-16 and 27-28, 19, 21 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm) in view of Takeuchi (JP S62-107897) and Munz (US 2006/0096966).

Examiner’s Conventions: 	
Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 7, FAO-288 discloses
A welding electrode (welding rods or electrodes; Page 29, line 1, Pg29:7) comprising: 

a stabilizer component (a flux; Pg29:7 wherein the flux modifies the arc parameters and weld seam parameters), 
wherein the stabilizer component comprises an organic sub-component (“Soluble alginates” and “calcium alginate”, “sodium alginate”; Pg29:19-21) configured to release hydrogen (“only very low hydrogen levels” from “only very low hydrogen levels found in the deposited weld metals”; Pg29:22-23) near a surface (the top surface of the base materials of “the deposited weld metals”; Pg29:23) of a workpiece (the base materials of “the deposited weld metals”; Pg29:23) during welding (welding from “welding rods”; Pg29:6), 

wherein the organic sub-component comprises an organic molecule (the molecules of “a high content of cellulosic material”; Pg29:18) or polymer (sodium alginate; Pg29:26) that is either chemically bonded (the chemical bonding of “sodium alginate”; Pg29:26) to or mixed with (mixed from “calcium alginate is mixed with sodium silicate”; Pg29:25) but not chemically bonded (the rest of “a small amount of sodium alginate”; Pg29:26-26 those are not chemically bonded but just mixed) to an alkali metal (sodium from “sodium alginate”; Pg29:26) or alkali earth metal salt,

wherein the stabilizer component comprises an alginate (one of “Soluble alginates” from “Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results”; Pg29:19-21), and

FAO-288 discloses “A welding electrode” and “a stabilizer component” as mapped above, but is silent regarding
A tubular metal-cored welding electrode comprising: 
a metallic sheath disposed around a powdered metal core, 

wherein the powdered metal core comprises a stabilizer component

 wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.

However, Takeuchi discloses, in the same field for “a flux-cored wire for welding” (Page 3, line 4), 
A tubular (a tubular body; Page 3, line 9) metal-cored (mainly a metal, an alloy powder; Page 3, line 15) welding electrode (a flux-cored wire for welding; Page 3, lines 14-15) comprising: 
a metallic sheath (a tubular body; Page 3, line 9) disposed around a powdered metal core (an alloy powder; Page 3, line 15), 

wherein the powdered metal core comprises a stabilizer (enhancing the stability of the arc; Page 6, lines 33-34) component (“As the binder used here, and examples thereof including organic materials such as sodium alginate and CMC; Page 5, lines 3-4” and “an aqueous solution of an aqueous binder to be used in the granulation process”; Page 6, lines 27-28)

	The advantage of using Takeuchi’s “aqueous binder including organic materials such as sodium alginate and CMC” in “the tubular body” is to (1) bind the powder material inside the tubular body and (2) effectively enhance the stability of the welding arc and (3) effectively reduce the amount of diffusible hydrogen in the weld metal, thereby effectively achieving an improvement in the quality of the weld part (Page 6, lines 35-37). 



FAO-288 discloses “A welding electrode” and “a stabilizer component” as mapped above, but FAO-288 in view of Takeuchi is silent regarding
wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.

However, Munz discloses, in the same field for “an improved self shielding flux cored electrode (P22:1-2), 

 wherein the stabilizer component comprises between 0.25% (Arc stabilizer 2%; P26, Table, line 3) and 5% (Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight (weight percent of the fill composition; P26:5-7).

	The advantage of using Munz’ arc stabilizer range is to “commonly control the arc stability of the welding arc from the welding electrode by modifying the composition of the flux” (P3:10-11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Takeuchi with Munz by replacing FAO-288’s unknown range of the “cellulosic material and mineral” such as “soluble alginates (sodium or potassium)” with  Munz’ arc stabilizer range in order to “commonly control the arc stability of the welding arc from the welding electrode by modifying the arc stabilizer range in the flux”.

Claims 7-8, 13, 15-16 and 27-28, 19, 21 and 29-30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm) in view of Takeuchi (JP S62-107897) and Munz (US 2006/0096966).

Examiner’s Conventions: 	
For example, C25:1-2 means column 25 at lines 1-2, C25:1 means column 25 at line 1, P23:16 means paragraph 23 at line 16, PgP-23:16 means PGPUB Paragraph 23 at line 16, and Pg23:16-18 means page 23 at lines 16-18, and Figs. 1&3 or Figs. 1,3 means Fig. 1 and Fig. 3, c1:1 means claim 1 at line 1, and A:5 means Abstract at line 5, PGPUB: P12:2-1 from bottom means PGPUB discloses in paragraph 12 at lines 2-1 from the bottom of the paragraph, Alexander: means Alexander teaches or discloses.

Regarding claim 7, FAO-288 discloses
A welding electrode (welding rods or electrodes; Page 29, line 1, Pg29:7) comprising: 

a stabilizer component (a flux; Pg29:7 wherein the flux modifies the arc parameters and weld seam parameters), 
wherein the stabilizer component comprises an organic sub-component (“Soluble alginates” and “calcium alginate”, “sodium alginate”; Pg29:19-21) configured to release hydrogen (“only very low hydrogen levels” from “only very low hydrogen levels found in the deposited weld metals”; Pg29:22-23) near a surface (the top surface of the base materials of “the deposited weld metals”; Pg29:23) of a workpiece (the base materials of “the deposited weld metals”; Pg29:23) during welding (welding from “welding rods”; Pg29:6), 

wherein the organic sub-component comprises an organic molecule (the molecules of “a high content of cellulosic material”; Pg29:18) or polymer (sodium alginate; Pg29:26) that is either chemically bonded (the chemical bonding of “sodium alginate”; Pg29:26) to or mixed with (mixed from “calcium alginate is mixed with sodium silicate”; Pg29:25) but not chemically bonded (the rest of “a small amount of sodium alginate”; Pg29:26-26 those are not chemically bonded but just mixed) to an alkali metal (sodium from “sodium alginate”; Pg29:26) or alkali earth metal salt,

wherein the stabilizer component comprises an alginate (one of “Soluble alginates” from “Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results”; Pg29:19-21), and

FAO-288 discloses “A welding electrode” and “a stabilizer component” as mapped above, but is silent regarding
A tubular metal-cored welding electrode comprising: 
a metallic sheath disposed around a powdered metal core, 

wherein the powdered metal core comprises a stabilizer component

 wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.

However, Takeuchi discloses, in the same field for “a flux-cored wire for welding” (Page 3, line 4), 
A tubular (a tubular body; Page 3, line 9) metal-cored (mainly a metal, an alloy powder; Page 3, line 15) welding electrode (a flux-cored wire for welding; Page 3, lines 14-15) comprising: 
a metallic sheath (a tubular body; Page 3, line 9) disposed around a powdered metal core (an alloy powder; Page 3, line 15), 

wherein the powdered metal core comprises a stabilizer (enhancing the stability of the arc; Page 6, lines 33-34) component (“As the binder used here, and examples thereof including organic materials such as sodium alginate and CMC; Page 5, lines 3-4” and “an aqueous solution of an aqueous binder to be used in the granulation process”; Page 6, lines 27-28)

	The advantage of using Takeuchi’s “aqueous binder including organic materials such as sodium alginate and CMC” in “the tubular body” is to (1) bind the powder material inside the tubular body and (2) effectively enhance the stability of the welding arc and (3) effectively reduce the amount of diffusible hydrogen in the weld metal, thereby effectively achieving an improvement in the quality of the weld part (Page 6, lines 35-37). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 with Takeuchi by replacing FAO-288’s flux on the welding rod with Takeuchi’s “aqueous binder including organic materials such as sodium alginate and CMC” in “the tubular body” in order to (1) bind the powder material inside the tubular body and (2) effectively enhance the stability of the welding arc and (3) effectively reduce the amount of diffusible hydrogen in the weld metal, thereby effectively achieving an improvement in the quality of the weld part (Page 6, lines 35-37). 

FAO-288 discloses “the stabilizer component” as mapped above, but FAO-288 in view of Takeuchi is silent regarding
wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.

However, Munz discloses, in the same field for “an improved self shielding flux cored electrode (P22:1-2), 

 wherein the stabilizer component comprises between 0.25% (Arc stabilizer 2%; P26, Table, line 3) and 5% (Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight (weight percent of the fill composition; P26:5-7).

	The advantage of using Munz’ arc stabilizer range is to “commonly control the arc stability of the welding arc from the welding electrode by modifying the composition of the flux” (P3:10-11).


Regarding claim 8, FAO-288 in view of Takeuchi and Munz discloses
the alginate (FAO-288: one of “Soluble alginates” from “Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results”; Pg29:19-21) is potassium alginate (FAO-288: “Soluble alginates (potassium)”  from “Soluble alginates (sodium or potassium)”; Pg.29:16).

Regarding claim 13, FAO-288 in view of Takeuchi and Munz discloses
the stabilizer component (Munz: “Arc stabilizer” from “Arc stabilizer 2%; P26:Table, line 3) comprises between 0.08% (Munz: 0.24% form “Arc stabilizer 2%; P26:Table, line 3 wherein 2% of the total fill flux is equivalent to 2%x0.12=0.24% of the electrode weight”) and 4% (Munz: 4.2% from “Arc stabilizer 2-35%; P26:Table, line 3 wherein 35% of the total fill flux is equivalent to 35%x0.12=4.2% of the electrode weight” and wherein the range overlaps) of the tubular welding electrode by weight (weight percent of the fill composition; P26:5-7).

Regarding claim 15, FAO-288 in view of Takeuchi and Munz discloses
the powdered metal core (Munz: the fill composition in the core of the electrode; P23:4-5) comprises 0.5 or less wt. % manganese (Munz: Mn  0-6%; P27, Table, line 2 from bottom wherein the range overlaps).

Regarding claim 16, FAO-288 in view of Takeuchi and Munz discloses
the powdered metal core (Munz: the fill composition in the core of the electrode; P23:4-5) comprises 0.25 (Munz: Mn  0-6%; P27, Table, line 2 from bottom wherein the range overlaps) or less wt. % manganese (Munz: 0% from “Mn  0-6%”; P27, Table, line 2 from bottom and wherein the range overlaps).

Regarding claim 27, FAO-288 in view of Takeuchi and Munz discloses
the stabilizer component comprises between 0.25% (Munz: Arc stabilizer 2%; P26, Table, line 3) and 2.5% (Munz: Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight  (weight percent of the fill composition; P26:5-7).

Regarding claim 28, FAO-288 in view of Takeuchi and Munz discloses
the stabilizer component (Munz: Arc stabilizer 2-35%; P26:Table, line 3) comprises between 0.08% (Munz: 0.24% form “Arc stabilizer 2%; P26:Table, line 3 wherein 2% of the total fill composition is equivalent to 2%x0.12=0.24% of the electrode weight”)  and 2% (Munz: 4.2% from “Arc stabilizer 2-35%; P26:Table, line 3 wherein 35% of the total fill composition is equivalent to 35%x0.12=4.2% of the electrode weight” and wherein the range overlaps) of the tubular welding electrode by weight.

Regarding claim 19, FAO-288 discloses
A welding electrode (welding rods or electrodes; Page 29, line 1, Pg29:7) comprising: 
a stabilizer component (a flux; Pg29:7 wherein the flux modifies the arc parameters and weld seam parameters), 
wherein the stabilizer component comprises an organic sub-component (Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results; Pg29:19-21) configured to release hydrogen (“only very low hydrogen levels” from “only very low hydrogen levels found in the deposited weld metals”; Pg29:22-23) near a surface of a workpiece (the deposited weld metals; Pg29:23) during welding (welding from “welding rods”; Pg29:6), 

wherein the organic sub-component comprises an organic molecule (the molecules of “a high content of cellulosic material”; Pg29:18) or polymer (sodium alginate; Pg29:26) that is either chemically bonded (the chemical bonding of “sodium alginate”; Pg29:26) to or mixed with (mixed from “calcium alginate is mixed with sodium silicate”; Pg29:25) but not chemically bonded (the rest of “a small amount of sodium 

wherein the stabilizer component comprises an alginate (one of “Soluble alginates” from “Soluble alginates used in basic or low-hydrogen rods but calcium alginate, sometimes with a proportion of sodium alginate added, giving much better results”; Pg29:19-21), and

FAO-288 discloses “A welding electrode” and “a stabilizer component” as mapped above, but is silent regarding
A tubular metal-cored welding electrode comprising: 
a metallic sheath disposed around a powdered metal core, 
wherein the powdered metal core comprises a stabilizer component


 wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.

However, Takeuchi discloses, in the same field for “a flux-cored wire for welding” (Page 3, line 4), 
A tubular (a tubular body; Page 3, line 9) metal-cored (mainly a metal, an alloy powder; Page 3, line 15) welding electrode (a flux-cored wire for welding; Page 3, lines 14-15) comprising: 
a metallic sheath (a tubular body; Page 3, line 9) disposed around a powdered metal core (an alloy powder; Page 3, line 15), 

wherein the powdered metal core comprises a stabilizer (enhancing the stability of the arc; Page 6, lines 33-34) component (“As the binder used here, and examples thereof including organic materials such as sodium alginate and CMC; Page 5, lines 3-4” and “an aqueous solution of an aqueous binder to be used in the granulation process”; Page 6, lines 27-28)


	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 with Takeuchi by replacing FAO-288’s flux on the welding rod with Takeuchi’s “aqueous binder including organic materials such as sodium alginate and CMC” in “the tubular body” in order to (1) bind the powder material inside the tubular body and (2) effectively enhance the stability of the welding arc and (3) effectively reduce the amount of diffusible hydrogen in the weld metal, thereby effectively achieving an improvement in the quality of the weld part (Page 6, lines 35-37). 

FAO-288 discloses “the stabilizer component” as mapped above, but FAO-288 in view of Takeuchi is silent regarding
wherein the stabilizer component comprises between 0.25% and 5% of the powdered metal core by weight.

However, Munz discloses, in the same field for “an improved self shielding flux cored electrode (P22:1-2), 

wherein the stabilizer component comprises between 0.25% (Arc stabilizer 2%; P26, Table, line 3) and 5% (Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight (weight percent of the fill composition; P26:5-7).

	The advantage of using Munz’ arc stabilizer range is to “commonly control the arc stability of the welding arc from the welding electrode by modifying the composition of the flux” (P3:10-11).



Regarding claim 21, FAO-288 in view of Takeuchi and Munz discloses
the stabilizer component (Munz: “Arc stabilizer” from “Arc stabilizer 2%; P26:Table, line 3) comprises between 0.08% (Munz: 0.24% form “Arc stabilizer 2%; P26:Table, line 3 wherein 2% of the total fill flux is equivalent to 2%x0.12=0.24% of the electrode weight”) and 4% (Munz: 4.2% from “Arc stabilizer 2-35%; P26:Table, line 3 wherein 35% of the total fill flux is equivalent to 35%x0.12=4.2% of the electrode weight” and wherein the range overlaps) of the tubular welding electrode by weight (weight percent of the fill composition; P26:5-7).

Regarding claim 29, FAO-288 in view of Takeuchi and Munz discloses
the stabilizer component (Munz: Arc stabilizer; P26, Table, line 3) comprises between 0.25% (Munz: Arc stabilizer 2%; P26, Table, line 3) and 2.5% (Munz: Arc stabilizer 2-35%; P26, Table, line 3 wherein the range overlaps) of the powdered metal core by weight (weight percent of the fill composition; P26:5-7).

Regarding claim 30, FAO-288 in view of Takeuchi and Munz discloses
the stabilizer component (Munz: Arc stabilizer; P26, Table, line 3) comprises between 0.08% (Munz: 0.24% form “Arc stabilizer 2%; P26, Table, line 3 wherein 2% of the total fill composition is equivalent to 2%x0.12=0.24% of the electrode weight”)  and 2% (Munz: 4.2% from “Arc stabilizer 2-35%; P26:Table, line 3 wherein 35% of the total fill composition is equivalent to 35%x0.12=4.2% of the electrode weight” and wherein the range overlaps) of the tubular welding electrode by weight.


Claims 9-11 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Takeuchi (JP S62-107897) and Munz (US 2006/0096966) as applied to claim 7 above, and further in view of DeLong (US 3,501,354).

Regarding claim 9, FAO-288 in view of Takeuchi and Munz discloses 
the alkali earth metal salt (FAO-288: sodium alginate; Pg29:26) is

Munz discloses “the stabilizer component” as mapped above, but FAO-288 in view of Takeuchi and Munz is silent regarding
a Group I or Group II salt of carboxymethylcellulose (CMC).

However, DeLong discloses, in the analogous field for “Bonded arc welding flux and liquid binding agent thereafter” (title),
a Group I or Group II salt (sodium; C3:34) of carboxymethylcellulose (CMC) (sodium carboxymethylcellulose (sodium CMC); C3:34 [including] Bonded fluxes appropriate to the welding use are compounded from powdered flux materials such as minerals, oxides, salts and metals either for application to a welding electrode or for agglomeration and use along with the electrode in the submerged arc process.; C1:33-37).

	The advantage of using De Long’s sodium CMC is to bond the powdered flux materials such as minerals, oxides, salts and metals for application to a welding electrode to be bonded as bonded fluxes and making “very low hydrogen levels in the deposited weld metals” (Pg29:16-17). 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Takeuchi and Munz with DeLong by replacing FAO-288’s high content of cellulosic material with DeLong’s sodium CMC in order not only to bond the powdered flux materials such as minerals, oxides, salts and metals for application to a welding electrode 

Regarding claim 10, FAO-288 in view of Takeuchi, Munz and De Long discloses 
wherein the Group I (FAO-288: sodium or potassium from “Soluble alginates (sodium or potassium)”; Pg.29:16 [further disclosing] a high content of cellulosic material; Pg29:18 wherein cellulosic material has “carboxymethylcellulose (CMC)”) or Group II salt of CMC is potassium CMC (FAO-288: “Soluble alginates (potassium)”; Pg.29:16 [further disclosing] De Long: “carboxymethylcellulose (CMC)” from “sodium carboxymethylcellulose (sodium CMC)”; C3:34).

	The advantage of using De Long’s sodium CMC is to bond the powdered flux materials such as minerals, oxides, salts and metals for application to a welding electrode to be bonded as bonded fluxes. 
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Munz with DeLong by replacing FAO-288’s cellulosic material with DeLong’s sodium CMC in order not only to bond the powdered flux materials such as minerals, oxides, salts and metals for application to a welding electrode to be bonded as bonded fluxes, but also to improve the material properties of the weld seam. 

Regarding claim 11, FAO-288 in view of Takeuchi, Munz and De Long discloses 
wherein the Group I (FAO-288: sodium or potassium from “Soluble alginates (sodium or potassium)”; Pg.29:16 [further disclosing] a high content of cellulosic material; Pg29:18 wherein cellulosic material has “carboxymethylcellulose (CMC)”) or Group II salt of CMC is sodium CMC (FAO-288: “Soluble alginates (sodium)”; Pg.29:16 [further disclosing] De Long: “sodium carboxymethylcellulose (sodium CMC)”; C3:34).

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Takeuchi (JP S62-107897) and Munz (US 2006/0096966) as applied to claim 7 above, and further in view of Ropitzky (US 3,885,120).

Regarding claim 14, FAO-288 in view of Takeuchi and Munz discloses
the powdered metal core (Munz: The novel metal combination including magnesium in combination with three or more metals, namely Aluminum, Titanium, Zirconium and/or Cesium; P24:7-10) comprises 

	Munz discloses “the powdered metal core” as mapped above, but FAO-288 in view of Takeuchi and Munz is silent regarding
the powdered metal core comprises 0.04 or less wt. % silicon.

	However, Ropitzky discloses, in the analogous field for “Electrode and flux combination for submerged arc welding” (title),
the powdered metal core (The welding flux; C5:12) comprises 0.04 or less wt. % silicon (Silicon	0.04 maximum percent by Weight; C4:table, line 3 wherein the powered metal core can be made of the commercially alloyed electrodes; C3:end-C4:1 [including the background teaching] a welding electrode and a welding flux which combine during melting to produce a weld deposit capable of being heat-treated to substantially the same mechanical characteristics as the steel being welded.; C1:7-11)

	The advantage of using Ropitzky’s Silicon of 0.04 maximum percent by Weight is for a welding electrode and a welding flux which combine during melting to produce a weld deposit capable of being heat-treated to substantially the same mechanical characteristics as the steel being welded.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Takeuchi and Munz with Ropitzky by adding Ropitzky’s Silicon of 0.04 maximum percent by Weight to Munz’ novel metal combination including magnesium in combination with three or more metals, namely Aluminum, Titanium, Zirconium and/or Cesium without having a specified content of silicon in order for a welding electrode and a welding flux which combine .

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Takeuchi (JP S62-107897) and Munz (US 2006/0096966) as applied to claim 7 above, and further in view of Quintana (US 9,180,553).

Regarding claim 17, FAO-288 in view of Takeuchi and Munz discloses
the powdered metal core (Munz: three or four of the metals Al, Ce, Ti and Zr included in the fill composition; P28:1-2) comprises 

	Munz discloses “the powdered metal core” as mapped above, but FAO-288 in view of Takeuchi and Munz is silent regarding
the powdered metal core comprises 0.02 or less wt. % sulfur.

However, Quintana discloses, in the analogous field for “Electrode for GMAW hybrid laser arc welding” (title),
the powdered metal core (a core; C5:13) comprises 0.02 or less wt. % sulfur (no more than 0.01% sulfur; C5:21 [and] % by weight; C5:16).

	The advantage of using Quintana’s no more than 0.01% sulfur to suit a user specific application for a desired electrode property such as reduction of solidification cracks of the weld after forming a weld seam.
	Therefore, it would have been obvious to one having an ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Takeuchi and Munz by adding Quintana’s no more than 0.01% sulfur to Munz’ three or four of the metals Al, Ce, Ti and Zr included in the fill composition .

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over FAO-288 (Production and Utilization of Products from Commercial Seaweeds, FAO, FAO Fisheries Technical Paper No. 288, FAO, 1987 (http://www.fao.org/3/X5822E/x5822e04.htm)) in view of Takeuchi (JP S62-107897) and Munz (US 2006/0096966) as applied to claim 7 above, and further in view of Okuda (US 4,503,129).

Regarding claim 18, FAO-288 in view of Takeuchi and Munz discloses
the powdered metal core (Munz: three or four of the metals Al, Ce, Ti and Zr included in the fill composition; P28:1-2) comprises 

Munz discloses “the powdered metal core” as mapped above, but FAO-288 in view of Takeuchi and Munz is silent regarding
the powdered metal core comprises 0.002 or less wt. % antimony.

However, Okuda discloses, in the technical field for “Shielded metal arc welding electrode for Cr-Mo low alloy steels” (title),
the powdered metal core (said flux; C8:43) comprises 0.002 or less wt. % antimony (Sb less than 0.01% by weight; C8:51-52 wherein “less than 0.01%” overlaps with “less than 0.002%” and no Bf for Sb in the equations in claim 1 means that Sb is from the covering flux and location of flux around the core wire or inside a sheath is obvious to one of ordinary skilled person in the weld rod art).

	The advantage of using Okuda’s Sb less than 0.01% by weight is to form low sensitivity of the deposited metal to temper embrittlement as taught in the description of the prior art.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify FAO-288 in view of Takeuchi and Munz with Okuda by adding Okuda’s Sb ’ three or four of the metals Al, Ce, Ti and Zr included in the fill composition without having a specified content of antimony with in order to form low sensitivity of the deposited metal to temper embrittlement as taught in the description of the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Barhorst (US-9950394).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









/GYOUNGHYUN BAE/Examiner, Art Unit 3761      

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761